Judgment, Supreme Court, New York County, rendered October 15, 1975, convicting defendant after jury trial of robbery, first and third degrees, and criminal possession of a weapon, fourth degree, unanimously modified, on the law, to dismiss the weapon count, and otherwise affirmed. On the facts of this case, the defendant could not have committed the robbery, first degree, without possessing the weapon. Where the verdict is comprised of inclusory concurrent counts, a verdict of guilty on the greater is deemed a dismissal of the lesser count. (People v Blake, 58 AD2d 757; People v Buchanan, 57 AD2d 781; People v Diaz, 56 AD2d 557.) We have examined the other points raised by appellant and find them without merit. Concur—Silverman, J. P. Evans, Capozzoli and Lynch, JJ.